UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7003



DEMETRIC GRAY PEARSON,

                                            Plaintiff - Appellant,

          versus


PATRICIA K. CUSHWA, Chairperson of Parole &
Probation;    WILLIAM   SONDERVAN,  Doctor,
Commissioner of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
03-1603-RDB)


Submitted:   October 15, 2003          Decided:     November 10, 2003


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Demetric Gray Pearson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Demetric Gray Pearson seeks to appeal the district court’s

order   placing     his     42   U.S.C.    §    1983   (2000)     complaint    on   the

inactive-unassigned docket.             This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order Pearson seeks to appeal is neither a final

order    nor   an       appealable   interlocutory          or    collateral   order.

Accordingly,       we     deny   Pearson’s        motions    to    enter   additional

information, for injunctive relief, and for appointment of counsel

and dismiss the appeal for lack of jurisdiction.                    We dispense with

oral    argument     because      the     facts    and   legal      contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                            DISMISSED




                                            2